UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1667


CEDRICK EURON DRAPER,

                    Plaintiff - Appellant,

             v.

NEW RIVER VALLEY PIZZA LLC, d/b/a Domino's Pizza,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Robert Stewart Ballou, Magistrate Judge. (7:18-cv-00111-RSB)


Submitted: October 5, 2018                                    Decided: October 24, 2018


Before AGEE and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cedrick Euron Draper, Appellant Pro Se. Terry Gene Kilgore, KILGORE LAW OFFICE,
Gate City, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cedrick Euron Draper appeals the district court’s order dismissing this civil action

pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012).     On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Draper’s informal

brief does not challenge the basis for the district court’s disposition, Draper has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th

Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                                AFFIRMED




                                             2